DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s amendment received on 10/25/2021.
Claims 1-6, 8 and 14-20 have been amended.  Claims 1-20 are presented for examination, with claims 1 and 14 being independent.
This action has been made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The amended claims 1 and 14 recite the limitation “in response to determining the library location, transmitting, to the first media library, a second request to retrieve the first item over the communication network, wherein the second request identifies the first item and a data location where the data is located on the first item;”.  The specification doesn’t give any real detail about the second request mentioned in the amendment.  The amended claims (e.g. claims 1 and 14) do not have any details to clarify how the second request be performed.
Due to the ambiguities and confusion in the amended claims as cited above, no art has been applied thereto, see In re Steele, 49 CCPA 1295, 305 F. 2d 859, 134 USPQ 292 (1962) and In re Wilson, 424 F.2d 1382, 165 USPQ 494 (CCPA 1970). The examiner will not speculate as to the intended meaning.
Claims 2-13 and 15-20 are rejected for the same reason, due to their dependency to the rejected claims.

Claim Rejections - 35 USC § 101
Applicant’s amendment/argument with regard to rejection of claims 1-20 under 35 U.S.C. 101 is acknowledged.  Therefore, the rejection to claims 1-20 under 35 U.S.C. 101 has been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wideman et al., 2010/0086135 (hereinafter Wideman), and further in view of Hunter, US 2014/0189118 (hereinafter Hunter).


Regarding claim 1, Wideman discloses a method of accessing removable data storage media using globally unique identifiers, the method comprising:
	in a data management system (e.g. A management apparatus associated with the tape library for retrieving a tape and/or keeping track of which slots the tapes reside in, Wideman: [0011])
assigning a first globally unique identifier to a first item of removable storage media, wherein the first item is at a library location comprising a first media library of a plurality of media libraries in which the first item could possibly be located (e.g. data stored on tape has a unique tape library identifier [interpreted as globally unique identifier] that is associated with a tape library, Wideman: [0017], [0046] and Fig. 1);
in response to determining the library location, transmitting, to the first media library, a second request to retrieve the first item over the communication network, wherein the second request identifies the first item and a data location where the data is located on the first item (e.g. When tape data is communicated from one tape library to another tape library by transmitting the tape data over a network, a key alias can be created based on a library identifier [interpreted as a second request] that is used as a part of encrypting and decrypting the tape data are also communicated along with the tape data. For example, the tape data is transmitted over the network from the first tape library to the second );
receiving  the data from the first media library over the communication network (e.g. A key manager (also known as a "key server") provides keys to a tape drive and manages those keys. For example, when a tape drive receives a request to write data to a tape, the tape drive requests a data key from the key manager in order to encrypt the stream of data that will be written to the tape in response to the request.  The process of moving keys and corresponding aliases from one key manager to another key manager as a part of communicating tape data over a network, Wideman: [0022] and [0024]); and
 Wideman does not directly or explicitly disclose:
receiving, from a requesting system,  a first request to retrieve data from the first item over a communication network, wherein the first request includes the first globally unique identifier;
in response to the first request, using the first globally unique identifier to determine the library location;
passing the data to the requesting system over the communication network. 
Hunter teaches:
receiving, from a requesting system,  a first request to retrieve data from the first item over a communication network, wherein the first request includes the first globally unique identifier (e.g. a client requesting a content item by GUID by submitting, to the content management system, a request for the content item (506), wherein the request references the content item by the globally unique identifier.  );
in response to the first request, using the first globally unique identifier to determine the library location (e.g. Content management system 106 can make a content item available to an authorized user, wherein the content item is addressable via a globally unique identifier.  Wherein, the globally unique identifier is associated with the content item, the location, and an authorized user, Hunter: [0102] and Fig. 4); and
passing the data to the requesting system over the communication network (e.g. Content management system 106 can make a content item available to an authorized user, wherein the content item is addressable via a globally unique identifier, Hunter: [0102] and Fig. 4).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify method of generating unique aliases for keys used with tape libraries as disclosed by Wideman to include technology pertains to Globally Unique Identifiers (GUIDs) for content items as taught by Hunter to provide a way for users to participate in comment streams for a content item, photo albums, playlists, and content items or folders that are shared, such as via a public or private URL, that aren't sensitive to or dependent on a particular content item system location. 

Regarding claim 2, Wideman further discloses:
writing the data to the first item (e.g. writing the tape data to the first tape library, Wideman: [0003], [0048] ); and
data stored on tape has a unique tape library identifier [interpreted as globally unique identifier] that is associated with a tape library, Wideman: [0017], [0046] and Fig. 1).

Regarding claim 3, Hunter further teaches, wherein the first globally unique identifier comprises information describing the library location and the data location (e.g. the content management environment can store content items in virtually any data storage location or locations, and can maintain a GUID for each content item to uniquely identify that content item regardless of where it is stored, Hunter: [0005]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify method of generating unique aliases for keys used with tape libraries as disclosed by Wideman to include technology pertains to Globally Unique Identifiers (GUIDs) for content items as taught by Hunter to provide identification of a content item at a location within data storage. 

Regarding claim 4, Hunter further teaches, wherein a lookup table indicates the library location and the data location in association with the first globally unique identifier (e.g. the client application can read in the local identifier and lookup content management system GUID in the local database, Hunter: [0075]), and wherein using the first globally unique identifier to determine the library location comprises:
referencing the lookup table to identify the library location and the data location (e.g. the content management environment can store content items in virtually any data storage location or locations, and can maintain a GUID for ).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify method of generating unique aliases for keys used with tape libraries as disclosed by Wideman to include technology pertains to Globally Unique Identifiers (GUIDs) for content items as taught by Hunter to provide identification of a content item at a location within data storage. 

Regarding claim 5, Hunter further teaches:
receiving the data over the communication network on behalf of a first user (e.g. a client requesting a content item by GUID, Hunter: [0103] and Fig. 5, item 506);
 providing the first globally unique identifier to the first user over the communication network; and wherein the first request is received on behalf of the first user (e.g. Upon receiving a request for the globally unique identifier, content management system 106 can provide to the requesting device at least one of the content item, a revision of the content item, the location, an attribute of the content item, or metadata associated with the content item, Hunter: [0102] and Fig. 4).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify method of generating unique aliases for keys used with tape libraries as disclosed by Wideman to include technology pertains to Globally Unique Identifiers (GUIDs) for content items as taught by Hunter to provide a way for users to participate in comment streams for 

Regarding claim 6, Hunter further discloses:
associating the first globally unique identifier with the first user (e.g. the globally unique identifier is associated with the content item, the location, and an authorized user, Hunter: [0102] and Fig. 4, item 406); 
determining that the first request is associated with the first user (e.g. Content management system 106 can make a content item available to an authorized user, wherein the content item is addressable via a globally unique identifier.  Wherein, the globally unique identifier is associated with the content item, the location, and an authorized user, Hunter: [0102] and Fig. 4); and 
wherein passing the data to the requesting system occurs after determining that the first request is associated with the first user (e.g. Content management system 106 can make a content item available to an authorized user, wherein the content item is addressable via a globally unique identifier, Hunter: [0102] and Fig. 4).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify method of generating unique aliases for keys used with tape libraries as disclosed by Wideman to include technology pertains to Globally Unique Identifiers (GUIDs) for content items as taught by Hunter to provide a way for users to participate in comment streams for a content item, photo albums, playlists, and content items or folders that are shared, such as via a public or private URL, that aren't sensitive to or dependent on a particular content item system location. 


designating a plurality of globally unique identifiers to an entity associated with the first user (e.g.  The term "library identifier" shall be used to refer to identifiers that identify a tape library, Wideman: [0029] and Fig. 1); and
wherein assigning the first globally unique identifier comprises selecting the first globally unique identifier from the plurality of globally unique identifiers (e.g. multiple data stored on tape has a unique tape library identifier [interpreted as globally unique identifier] that is associated with a tape library, Wideman: [0017], [0046] and Fig. 1).

Regarding claim 8, Wideman further discloses:
designating a plurality of globally unique identifiers to a geographic region that includes the location of the first item (e.g. there is one key manager per tape library. However, there may be more than one key manager for a tape library or one key manager may be associated with two or more tape libraries, Wideman: [0023]); and
wherein assigning the first globally unique identifier comprises selecting the first globally unique identifier from the plurality of globally unique identifiers (e.g. The process of moving keys and corresponding aliases from one key manager to another key manager as a part of communicating tape data over a network or moving a tape from one tape library to another tape library is referred to as exporting keys and aliases from a first key manager and importing them into a second key manager, Wideman: [0024]).

Regarding claim 9, Hunter further teaches:
Content management system 106 can generate, for the content item, a globally unique identifier (404), wherein the globally unique identifier is unique within content management system 106, Hunter: [0102] and Fig. 4, item 404).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify method of generating unique aliases for keys used with tape libraries as disclosed by Wideman to include technology pertains to Globally Unique Identifiers (GUIDs) for content items as taught by Hunter to provide identification of a content item at a location within data storage. 

Regarding claim 11, Wideman further discloses, wherein assigning the first globally unique identifier comprises:
	reading at least a component of the first globally unique identifier from information stored on the first item (e.g.  When the tape drive receives a request to read tape data, the tape drive requests the appropriate data key from the key manager in order to decrypt the tape data, Wideman: [0022]).

Regarding claim 12, Wideman further discloses, wherein the first item comprises one of a magnetic tape cartridge, a solid-state memory drive in a removable enclosure, or a hard disk drive in a removable enclosure (e.g. The tapes associated with a tape library are typically tape cartridges, Wideman: [0011]).

GUIDs can be used to provide a way for users to participate in comment streams for a content item, photo albums, playlists, and content items or folders that are shared, such as via a public or private URL, that aren't sensitive to or dependent on a particular content item system location, Hunter: [0005]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify method of generating unique aliases for keys used with tape libraries as disclosed by Wideman to include technology pertains to Globally Unique Identifiers (GUIDs) for content items as taught by Hunter to provide identification of a content item at a location within data storage. 

Claims 14-20 recite a system for accessing removable data storage media using globally unique identifiers, the system comprising steps are similar to subject matters of claims 1-8.  Therefore, claims 14-20 are rejected by the same reasons as discussed in the above claims 1-8.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wideman, in view of Hunter,  and further in view of Upadhyayula et al., US 2008/0222344 (hereinafter Upadhyayula).

Regarding claim 10, Wideman in view of Hunter does not directly or explicitly discloses limitation in claim 10.
Upadhyayula teaches: wherein assigning the first globally unique identifier comprises: 
optically reading at least a component of the first globally unique identifier on the first item
A backup host can be described as a host computer system, which performs backup of data to secondary storage such as disks, tapes etc.  Backup hosts can be divided into types that can associate media/items with tape drives based on media identifiers. For example, barcode labels with prefix `ABC` would be for tape drives of type `A` and barcode labels with prefix `DEF` would be for tape drives of type `D`, Upadhyayula: [0035]-[0036]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify method of generating unique aliases for keys used with tape libraries as disclosed by Wideman in view of Hunter to include integration of a virtual tape library system with a physical tape library system as taught by Upadhyayula to provide direct access to the physical tape drives. 

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered. New ground of rejection has been provided in view of the amendment.







Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CECILE H VO whose telephone number is (571)270-3031. The examiner can normally be reached Mon-Fri (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/CECILE H VO/Examiner, Art Unit 2153                                                                                                                                                                                                        /ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153